DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements (IDSs), submitted December 5, 2019, February 24, 2021 and July 26, 2021, have been received and considered by the Examiner. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 in lines 5-6 recite “a housing which comprises at least one opening and into which the secondary battery is inserted through an opening of the at least one opening”.  When there is only one opening, the “an opening” and the “at least one opening” are the same; therefore, the secondary battery is being inserted through the at least one opening and into nothing else.  Appropriate correction or additional clarification is requested.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2018/0294535).
Regarding claim 1, Choi et al. teaches a battery module comprising:
a secondary battery (battery cell 100) comprising an electrode assembly (electrode assembly 120) formed by alternately stacking an electrode and a separator (Fig. 2; para. [0055]), and a pouch type battery case (pouch case 110) which accommodates the electrode assembly therein and in which an upper case and a lower case are integrated with each other (paras. [0052] and [0053]);
a cooling unit (cooling plate 300) formed in the housing and disposed at one side of the secondary battery (Fig. 5); and
the edge part of the secondary battery directly contacts the cooling unit (Figs. 5 and 6).  
Choi et al. also teaches a housing (the combination of cooling plate 300 and heat sink 400) which comprises at least one opening and into which the secondary battery is inserted through an opening of the at least one opening.  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi et al. by adding a housing that is affixed to both the cooling plate 300 and the heat sink 400 in order to provide increased 
Choi et al. is silent regarding a battery case comprises a folding edge part formed at an area on a side of the secondary battery at which the upper case and the lower case are folded at an edge where the upper case and the lower case are connected, and the folding edge part of the secondary battery directly contacts the cooling unit.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery case of Choi et al. such that the battery case comprises a folding edge part formed at an area on a side of the secondary battery at which the upper case and the lower case are folded at an edge where the upper case and the lower case are connected, and the folding edge part of the secondary battery directly contacts the cooling unit in order to provide a larger surface area touching the cooling unit in order to effectuate increased cooling of the battery module.  
Regarding claim 2
Regarding claim 3, modified Choi et al. is silent regarding a battery module wherein the secondary battery has a ratio of a full length to a full width of 2:1 or more.  However, due to a lack of criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary battery of modified Chi et al. such that the secondary battery has a ratio of a full length to a full width of 2:1 or more when this battery size best fits within the battery module.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).
Regarding claim 4, modified Choi et al. teaches a battery module wherein the cooling unit has one surface facing an opening of the at least one opening (Figs 5 and 6).
Regarding claim 5, modified Choi et al. teaches a battery module wherein the secondary battery has full width formed in a direction perpendicular to one surface of the cooling unit facing the secondary battery (Figs. 1, 4 and 5). 
Regarding claim 6, modified Choi et al. teaches a battery module wherein at least a pair of slots of the housing formed from an opening of the at least one opening at corresponding positions of a pair of inner walls of the housing that face each other (Figs. 1, 4 and 5).   
Regarding claim 7, modified Choi et al. teaches a battery module wherein ends of the secondary battery are inserted into the pair of slots, respectively (Figs. 1, 4 and 5).  
Regarding claim 8, modified Choi et al. teaches a battery module wherein the secondary battery is one of a plurality of batteries, and the plurality of secondary batteries are arranged side by side in the housing (Figs. 1, 5 and 6).  
Regarding claim 9, the rejection of claim 1 teaches a battery module wherein the folding edge parts of the plurality of secondary batteries, respectively, directly contact the cooling unit modified.  One of ordinary skill in the art can appreciate that because Choi et al. teaches a single cooling unit, the folding edge parts of the plurality of secondary batteries, respectively, directly contact the same cooling unit (Figs. 5 and 6).
Regarding claim 10, modified Choi et al. teaches a battery module wherein at least one opening includes a plurality of openings (Figs. 1, 5 and 6), and the plurality of openings are formed in both sides of the housing, which are opposite to each other, respectively (Figs. 1, 5 and 6).  
Regarding claim 11, modified Choi et al. teaches a battery module wherein opposing surfaces of the cooling unit face the plurality of openings, respectively (Figs. 1, 5 and 6).  
Regarding claim 12, modified Choi et al. teaches a battery pack comprising the battery module of claim 1 (claim 13; paras. [0011] and [0028]). 
Regarding claim 13, modified Choi et al. teaches a device comprising the battery pack of claim 12 (claim 14; para. [0029]).  
Regarding claim 14, modified Choi et al. teaches a device wherein the device comprises an electric vehicle (EV) and a hybrid electric vehicle (HEV) (para. [0081]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724